Citation Nr: 0510142	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  99-01 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left knee.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1983 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to the 
benefit currently sought on appeal.  The veteran filed a 
timely appeal, which was certified to the Board.  In 
September 2003, the Board remanded the claim for further 
development.  It was returned to the Board in February 2005.


FINDING OF FACT

The veteran's degenerative arthritis of the left knee has 
been medically linked to his service.


CONCLUSION OF LAW

The veteran's degenerative arthritis of the left knee was 
incurred or aggravated in his active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1131, 1132, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. § 3.159(c) (2004).  As 
will be discussed below, the Board finds that service 
connection for a left knee disability is warranted.   As 
such, a discussion of the VCAA is not needed.

Service Connection 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137. 

In a recent opinion, VA's General Counsel held, in part, that 
38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 
to the extent that it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel indicated that the claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Accordingly, the General Counsel 
held that section 3.304(b) is therefore invalid and should 
not be followed. VAOPGCPREC 3-2003 (2003).  The Board also 
notes that the Court of Appeals for the Federal Circuit 
reached the same conclusion in 2004, by holding that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir., 2004).  The Court went further to hold that "if 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim is one for service 
connection" rather than for service-connected aggravation.  
Id. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The veteran contends that he had a left knee injury prior to 
entering service that was then aggravated by his service.  

A left knee injury was not noted on the veteran's January 
1983 enlistment examination.  Though the veteran indicated 
the presence of a "trick" or locked knee on his Report of 
Medical History form, the reviewer indicated that the veteran 
reported problems with his right knee at the age of 15.  This 
is a claim based on the veteran's left knee.

The veteran has, however, submitted pre-service medical 
records dated in August 1970 documenting treatment for a 
football injury.  Radiographic results of the left knee 
revealed an area of osteochondritis dissecans in the medial 
femoral condyle.  This constitutes clear and unmistakable 
evidence that a left knee injury existed prior to service.  

To rebut the presumption of soundness, there must also be 
clear and unmistakable evidence that the injury was not 
aggravated by service.  Service medical records, dated from 
January 1983 to December 1992, are silent for any complaint, 
treatment, or diagnosis of a left knee injury.  While it is 
true that there is no objective medical evidence of an 
increase in disability during the veteran's roughly nine 
years of service, he did report left knee pain by way of 
history at the time of his separation examination, indicating 
he had not sought treatment for it.  Additionally, a friend 
of the veteran's who served with him and played with him on 
the unit football and softball teams reported remembering the 
veteran suffering from knee problems and missing games on 
account of the same.  Therefore, the Board does not find 
clear and unmistakable evidence that the injury was not 
aggravated by his service, as is required to rebut the 
presumption of soundness.  Thus, the presumption applies, and 
the veteran is presumed to have been in sound condition when 
he entered active duty.  As such, the claim is one for 
service connection for a left knee disability, rather than 
one for aggravation of a pre-existing injury.

It is evident from the record that the veteran suffers from a 
current left knee disability.  The issue for the Board, 
therefore, is whether there is evidence of an in-service 
event and medical evidence of a nexus between that event and 
the current disability.  

Although the service medical records reveal no treatment of a 
knee disability, the Board finds that the veteran's 
statements at the time of his separation examination, coupled 
with the corroborating evidence provided by a fellow 
serviceman, are evidence of an event in service involving 
injury to the knee. 

Regarding the issue of a nexus, the veteran underwent a VA 
joints examination in June 2004 to determine the nature and 
etiology of his left knee disability.  The examiner at that 
time indicated that the disability was, without any 
reasonable medical doubt, the direct result of a disease 
process which was first documented at age 15 after a 
significant athletic injury.  The examiner further stated 
that there was compelling evidence that the claimed condition 
was aggravated by military service.  Based on this, and a 
review of the evidence as a whole, the Board finds that the 
elements of service connection have been established for a 
left knee disability.


ORDER

Entitlement to service connection for degenerative arthritis 
of the left knee is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


